DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/28/2021 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 6/28/2021. Claims 1-14, 16-18 and 22-24 are currently pending, with claims 19-21 withdrawn from consideration and claim 15 cancelled. Accordingly, claims1-14, 16-18 and 22-24 are examined below. The earliest effective filing date of the present application is 6/27/2016.

Notice of Pre-AlA or A1 A Status
3.	The present application is being examined under the AIA  first to file provisions.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-14, 16-18 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “BIN” in claim 1, 18, and 22 is used by the claim to mean “the identification of an inventory management server,” while the accepted meaning is “[t]he first four to six digits of a credit card. The bank identification number identifies the institution issuing the card.1” The term is indefinite because the specification does not clearly redefine the term.

Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4-9, 11-13, 16-18, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable by U.S. Pat. Pub. No. 2014/0067681 to Brooks et al. (“Brooks”) in view of U.S. Pat. Pub. No. 2009/0177563 to Bernstein et al. (“Bernstein”).

8.	With regards to claims 1, 18, and 222, Brooks disclosed the device, non-transitory computer readable medium, and method limitations of,
at least one processor (See [0010] discussing the inventory management system containing a processor. See further [0055] discussing the processor being a part of the database server (95).); and 
at least one memory including computer program code configured to cause the inventory management server (See [0010] discussing a memory containing a executable program for inventory management. See further [0055] discussing the memory being a part of the database server (95).) to: 
receive, from a financial switching server of a payment network (See [0040] discussing the plurality of servers or server in operating as financial services electronic payment network (33), issuer processor computer (61), and transaction-tracking computer (81). The examiner is interpreting the server operating as the payment network to be a financial switching server.), tracking data assigned to a product stocked at a merchant inventory associated with a merchant, wherein the tracking data is transmitted over the payment network by the merchant via a merchant terminal that is in communication with the financial switching server of the payment network  (See [0049]-[0052] and Fig. 1 discussing the acquiring by the POS terminal (67) of product identifier, transmitting of a message to the payment network (33), which transmits the message to tracking computer (81). Examiner notes that the message includes universal product-transaction identifier, see [0011]; See further [0040] discussing the plurality of servers or server in operating as financial services electronic payment network (33), issuer processor computer (61), and transaction-tracking computer (81). The examiner is interpreting the server operating as the payment network to be a financial switching server.) the tracking data including a bank identification number (BIN), the identification number identifies3 the inventory management server to the financial switching server for routing of the … message to the inventory management server (See [0010] discussing the use of universal product-transaction identifiers i.e., Primary Account Number (PAN), with assigned financial transaction bank identification numbers (BIN) or Issuer Identification Number (IIN) and product identification numbers. See also [0036] discussing PAN relationship to tracking and real-time management of products and [0040] discussing the tracking process of communicating between the payment network’s processor computer, the transaction tracking computer.);
interrogate a mapping table containing product data associated with tracking data information for a presence of the received tracking data (See [0066] discussing the use of look-up tables/list/databases with product assigned UPCs, SKUS and tracking identifiers. See also Fig. 13 showing a mapping table of product information.); 
update an inventory database of the product stocked at the merchant inventory in response to detection of the presence of the received tracking data (See [0066] discussing the updating of product assigned UPCs, SKUS and tracking identifiers in look-up tables/list/databases.); and 
transmit, to the merchant terminal over the payment network(See [0049]-[0052] and Fig. 1 discussing the acquiring by the POS terminal (67) of product identifier, , acknowledgement data indicative of the inventory database update (See [0061] and Fig. 12 discussing the “updating a database for the one of the plurality of product sets with the corresponding purchase transaction data (Block 1280), and sending a product provider transaction message to a product provider (Block 1290).” The examiner is interpreting the sending of a product provider transaction message as an acknowledgement data.).  
Brooks does not explicitly disclose,
BIN reserved for the inventory management server
However, it would have been an obvious matter of design choice to modify Brooks by assigning the BIN to an inventory management server instead of the a financial institution, since applicant has not disclosed that the BIN reserved for the inventory management server solves any stated problem or is of any particular purpose and it appears that BIN representing the fin0ancial institution would perform equally well.
Brooks is silent on the limitation of,
in a pre-authorization request message generated prior to a purchase authorization request message being generated;
transmitting acknowledgement data in response to the pre-authorization request message
However, Bernstein teaches at [0129] that it would have been obvious to one of ordinary skill in the point of sale art to include the ability to receive a pre-authorization request message generated prior to a purchase authorization request message being generated (See [0128] discussing the sending of a pre-authorization request to a terminal before a transaction is completed. The examiner is interpreting the sending of the request before as being prior to the generation of a purchase authorization request message.) and transmit acknowledgement data responsive to a pre-authorization request message (See [0129] discussing the forwarding of identifiers in response to the pre-authorization request.). 
Therefore, it would have been obvious for one of ordinary skill in the point of sale art before the effective filing date of the claimed invention to have modified the teachings of Brooks to include the ability to receive a pre-authorization request message generated prior to a purchase authorization request message being generated, as disclosed by Bernstein. One of ordinary skill 
		
9.	With regards to claim 4, Brooks disclosed the limitations of,
wherein the mapping table further contains merchant identification information linked to each set of the product data to the tracking data information (See generally [0066] discussing look-up tables.), and wherein the inventory management server is further configured to: 
detect merchant data identifying the merchant from which the tracking data is transmitted, the merchant data being received with the tracking data (See [0066] discussing the a merchant category code and merchant identification number within the being data included in the message and stored by the look-up tables/lists/databases.); and 
ascertain, before updating the inventory database, a set of the product data to the tracking data information that matches the received tracking data, the set of the product data linked to the merchant identification information that tallies with the received merchant data (See [0073] discussing the receiving by the POS Terminal (67) and its transmission of a message to the payment network of the reception. See also [0066] discussing other data within the message.) .  

10.	With regards to claim 5, Brooks disclosed the limitations of,
wherein the mapping table is configured to: 
receive, from one or more suppliers of the product, data on the product and its assigned tracking data (See [0055]-[0056] discussing the receiving of data on the product for the tables from the payment network (33). See also [0045] discussing the manufacture affixing a magnetic stripe contain location and product data.); and 
map the data to the assigned tracking data (See [0056] and Fig. 13 showing the mapping of the product data and the location data.).  

11.	With regards to claim 6, Brooks disclosed the limitations of,
wherein the inventory management server is further configured to: 
generate the tracking data (See [0061] discussing the generating of tracking information including the universal product-transaction identifiers (41).) ; and 
write the tracking data into a machine-readable tracking component for packaging with the product (See [0073] discussing the generating of a universal product-transaction identifiers (41). See further [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

12.	With regards to claim 7, Brooks disclosed the limitations of,
wherein the machine-readable tracking component comprises at least one of an EMV chip, an integrated circuit, and a magnetic stripe (See [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

13.	With regards to claim 8, Brooks disclosed the limitations of, 
wherein the inventory management server is further configured to embed the product data into the machine-readable tracking component (See [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

14.	With regards to claim 9, Brooks disclosed the limitations of, 
wherein at least one of the generation of the tracking data, the writing of the tracking data into the machine-readable tracking component, and the embedding of the product data into the machine-readable tracking component is performed by an issuer of the machine-readable tracking component(See [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

15.	With regards to claim 11, Brooks disclosed the limitations of, 
wherein at least one of the mapping table and the inventory database is externally hosted (See [0060] discussing the memory and data including databases, tables, fields, and records can be store externally on a server.).  

With regards to claim 12, Brooks disclosed the limitations of, 
wherein the inventory management server is hosted by a supplier of the product to the merchant (See [0060] discussing the memory and data including databases, tables, fields, and records can be store externally on a server. Examiner notes that any external entity can host a server.).  

17.	With regards to claim 13, Brooks disclosed the limitations of, 
wherein the inventory management server is hosted by a facilitator in communication with the merchant and a supplier of the product to the merchant (See [0060] discussing the memory and data including databases, tables, fields, and records can be store externally on a server. Examiner notes that any external entity can host a server.).  

18.	With regards to claim 16, Brooks disclosed the limitations of, 
wherein the tracking data comprises at least one of a PAN tagged with the product, a value derived from the PAN (See [0036] discussing Primary Account Number (PAN) as being equivalent to universal product-transaction identifier and used to track sales of each individual product. See further [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.), and a separate value encoded into the machine-readable tracking component (See [0045] discussing the storing of other data in the magnetic stripe including identification of the stock data, location information, etc.).  

19.	With regards to claim 23, Brooks disclosed the limitations of, 
wherein the tracking data comprises at least one of a PAN tagged with the product and a value derived from the PAN(See [0036] discussing Primary Account Number (PAN) as being equivalent to universal product-transaction identifier and used to track sales of each individual product. See further [0045] discussing the data written to the magnetic stripe including the universal product-transaction identifiers (41) and location data.).  

20.	With regards to claims 17 and 24, Brooks disclosed the limitations of, 
wherein the PAN is obtained from the machine-readable tracking component packaged with the product (See [0045] discussing the affixing of the magnetic strip, which contains the .  

	Claims 2, 10, and 14 are rejected under 35 U.S.C. 103 as being obvious by Brooks, Bernstein, in view of U.S. Pat. Pub. No. 2012/0278205 to Chin (“Chin”).

22.	With regards to claim 2, Brooks and Bernstein are silent on the limitation of,
wherein the inventory management server is further configured to: 
determine whether a quantity of the product stocked at the merchant inventory falls below a threshold level; and 
flag for replenishment of the product stocked at the merchant inventory upon the product quantity falling below the threshold level.  
However, Chin teaches at [0087] that it would have been obvious to one of ordinary skill in the inventory management art to include the ability to determine when an inventory falls below a threshold and flag the inventory for replenishment (See [0087] discussing the setting of a threshold limit for a product and the delivery of an alert to the merchant when the threshold is reached. The examiner is interpreting the alert to the merchant as a flag for replenishment.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory management art before the effective filing date of the claimed invention to have modified the teachings of Brooks and Bernstein to include the ability to determine when an inventory falls below a threshold and flag the inventory for replenishment, as disclosed by Chin. One of ordinary skill in the art would have been motivated to make this modification in order to maintain sufficient amounts of inventory on stock (Chin [0002]).  
	
23.	With regards to claim 10, Brooks and Bernstein are silent on the limitation of,
wherein the inventory management server is further configured to: 
initiate a transaction sequence to bill the merchant for the replenishment of the product stocked.  
However, Chin teaches at [0074] that it would have been obvious to one of ordinary skill in the inventory management art to include the ability to bill a merchant for the replenishment of stock (See [0074] discussing the generating of invoices and purchase order of goods automatically in response to thresholds.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory management art before the effective filing date of the claimed invention to have modified the 

24.	With regards to claim 14, Brooks and Bernstein, are silent on the limitation of,
wherein to flag for replenishment of the product stocked, the inventory management server is configured to flag for replenishment to effect resupply of the product at the merchant.  
However, Chin teaches at [0070] that it would have been obvious to one of ordinary skill in the inventory management art to include the flagging for replenishment to effect resupply of the product at the merchant (See [0070] discussing the generating of a purchase order of goods when a threshold has been reached. The examiner is interpreting the purchase order as an effect to resupply.). 
Therefore, it would have been obvious for one of ordinary skill in the inventory management art before the effective filing date of the claimed invention to have modified the teachings of Brooks and Bernstein to include the flagging for replenishment to effect resupply of the product at the merchant, as disclosed by Chin. One of ordinary skill in the art would have been motivated to make this modification in order to maintain sufficient amounts of inventory on stock (Chin [0002]).  

25.	Claim 3 is rejected under 35 U.S.C. 103 as being obvious by Brooks and Bernstein in view of U.S. Pat. Pub. No. 2011/0313926 to Templeton (“Templeton”).

26.	With regards to claim 3, Brooks and Bernstein are silent on the limitation of,
wherein the inventory management server is further configured to:  
ascertain that the received tracking data is accompanied with data belonging to a range reserved for the received tracking data.  
However, Templeton teaches at [0053] that it would have been obvious to one of ordinary skill in the data stores art to include the ability to using a range reserved for tracking data (See [0053] discussing the use of BIN number ranges to designate data.). 
Therefore, it would have been obvious for one of ordinary skill in the data stores art before the effective filing date of the claimed invention to have modified the teachings of Brooks 
	

Response to Arguments
27.	Applicant’s arguments, see Remarks, filed 6/9/2021, with respect to the rejection(s) of claim(s) 1, 4-9, 11-13, 16-18, and 22-24 under 35 U.S.C. §§112 and 103 have been fully considered but they are not persuasive. 
	First, Applicant’s amendments did clarify the issue with “first portion” language but created other issues that need to be addressed.
	Applicant argues that Brooks does not describe or suggest the newly amended limitation and teaches universal product-transaction identifier that identifies an issuer to which a purchase transaction message is routed. Examiner disagrees. See [0036] which links the PAN to both the merchant and the supplier for real-time inventory management of the product. Applicant further states that Bernstein, Chin, and Templeton do no fix the silence of Brooks on tracking. This issue is moot as examiner disagrees with the argument that Brooks does not teach the tracking limitation. 
Finally, Applicant argues the dependent claims are allowable based on their dependency on the independent claims. Examiner disagrees for at least the above rejections and the previous responses to arguments. Examiner maintains position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.W./Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Bank Identification Number BIN, Investopedia.com (May. 25, 2016), http://web.archive.org/web/20150525105910/http://www.investopedia.com:80/terms/b/bank-identification-number.asp.
        2 Examiner notes that claim 1 is mapped because it encompasses claims 18 and 22.
        3 Examiner is using unbolded language to provide context.